Citation Nr: 1033114	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  01-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cardiovascular disease, to 
include heart disease, claimed as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1956 to March 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In July 2003, the Board remanded the claim for 
additional development and the case now returns for further 
appellate review.  As will be discussed further herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the July 2003 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

In connection with this appeal, the Veteran testified at a 
personal hearing in June 2002 before a Veterans Law Judge who has 
since left his employment at the Board; a transcript of the 
hearing is associated with the claims file.  In April 2009, the 
Veteran was informed of such fact and was given the opportunity 
to request an additional hearing.  Thereafter, in May 2009, the 
Veteran indicated that he wished to be scheduled for a Board 
hearing before a Veterans Law Judge via video-conference at the 
RO.   As such, he was scheduled for his requested hearing in 
August 2010; however, prior to his hearing date, he indicated 
that he wished for his hearing to be canceled and his records be 
forwarded to the Board for a decision to be made based on the 
evidence of record.  In connection with such statement, the 
Veteran stated that he was financially unable to travel to the RO 
for his hearing.  Therefore, the Veteran's request for a Board 
hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e); 
20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation.

2.  Cardiovascular disease, to include heart disease, is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include exposure to 
radiofrequency radiation, and did not manifest within one year of 
the Veteran's discharge from service.


CONCLUSION OF LAW

Cardiovascular disease, to include heart disease, was not 
incurred in or aggravated by the Veteran's active duty military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, February 2002 and 
June 2004 letters advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim, to include on the basis of exposure of radiation, as well 
as his and VA's respective responsibilities in obtaining such 
evidence and information.   

While the February 2002 and June 2004 letters were issued after 
the initial August 2000 rating decision, the United States Court 
of Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the February 2002 and June 2004 letters were issued, the 
Veteran's claim was readjudicated in the June 2004 and January 
2009 supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.  Despite the inadequate notice provided to the Veteran on 
these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, because the Board 
concludes herein that the preponderance of the evidence is 
against the Veteran's claim for service connection, any questions 
as to the appropriate disability rating or effective date to be 
assigned are moot.

Relevant to the duty to assist, the Veteran's service treatment 
records, post-service private treatment records and VA 
examination reports, and a November 2008 report from the 
Radiation Health Program, United States Air Force, have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records that have not been requested or 
obtained.  

In this regard, the Board observes that the Veteran's service 
personnel records could not be obtained from the National 
Personnel Records Center (NPRC).  In June 2004 and March 2005, 
the AOJ requested the Veteran's service personnel records, to 
include those relevant to radiation exposure, from NPRC.  
However, in February 2005 and April 2005 responses, the NPRC 
indicated that the Veteran's service personnel records were fire-
related and source documents were not available.  The NPRC 
provided the Veteran's DD 214 and DD 215.  The NPRC further 
indicated that records of exposure to radiation were not a matter 
of record.  As such, in a January 2006 letter, the Veteran was 
informed that VA was unable to obtain copies of his service 
personnel file as such may have been destroyed in a fire at the 
NPRC in 1973 and was given an opportunity to submit any 
additional information.  Relevant to the Veteran's claimed 
exposure to radiation, the Board notes that the AOJ submitted all 
relevant information to the Radiation Health Program, United 
States Air Force, in order to determine whether the Veteran had 
been exposed to radiation.  A reply was received in November 
2008.  Therefore, while the Veteran's service personnel records 
are unavailable, the Board finds that VA has informed him of the 
unavailability of such records, provided him with an opportunity 
to submit additional information, and made all reasonable 
attempts to verify the Veteran's claimed radiation exposure.  In 
cases such as this, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider benefit of 
the doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Additionally, the Board notes that the Veteran testified at his 
June 2002 hearing that he was treated at the Nashville VA 
Hospital in 1962, but stated that he did not recall whether such 
was for an unrelated problem.  He further indicated that he was 
unsure of when he was treated in Nashville as he was in Dallas in 
the 1960's.  The Veteran stated that VA had the records.  
Thereafter, in a January 2003 letter, VA requested that the 
Veteran provide the name of any VA facility where he was treated 
and the approximate dates of treatment.  He was specifically 
advised to include the dates of treatment at the Nashville VA 
Medical Center.  Thereafter, in a March 2003 statement, the 
Veteran indicated that he did not recall the dates of treatment 
at the VA Hospital in Nashville, but VA should be aware of it as 
VA already had some record of it.  In this regard, the Board 
observes that the Veteran was afforded a VA examination in March 
1966 at the Nashville VA Hospital for his duodenal ulcer.  A copy 
of the examination report is included in the claims file. 

The Board further notes that this case was remanded in July 2003 
in order for VA to obtain outstanding private treatment records 
from Drs. McPeters, Palazzolo, Kohse, and Glover.  As such, in 
February 2004, VA requested records from such physicians.  
Ultimately, records from Drs. McPeters, Palazzolo, and Glover 
were received.  Relevant to records from Dr. Kohse, only a single 
record is contained in the claims file.  In a March 2004 letter, 
the Veteran was informed that such records had not yet been 
received and that he may contact Dr. Kohse himself in order to 
obtain the records.  In May 2004, the Veteran was again notified 
that records from Dr. Kohse had not been received and that he may 
obtain such records himself.  Thereafter, later in May 2004, the 
Veteran submitted the single record from Dr. Kohse and indicated 
that he only saw him for treatment twice on a consult from Dr. 
Ungarino, whose records were previously submitted.  Therefore, 
the Board finds that VA has made reasonable efforts to obtain all 
identified records and informed the Veteran regarding the non-
receipt of any outstanding records.  Moreover, the Board 
determines that the AOJ has substantially complied with the July 
2003 remand directives such that no further action is necessary 
in this regard.  See D'Aries, supra.

The Board further notes that the Veteran was provided with a VA 
examination in January 2009 in order to adjudicate his service 
connection claim.  Neither the Veteran nor his representative 
have argued that such examination is inadequate to decide the 
claim adjudicated herein.  Furthermore, the January 2009 VA 
examiner provided an opinion that addressed the etiology of the 
Veteran's current cardiovascular disorder supported by stated 
rationale.  As this opinion was based upon an interview with the 
Veteran, a medical evaluation, and an accurate understanding of 
his medical history based upon review of his VA claims file, the 
Board finds it is supported by an adequate foundation.  
Accordingly, the Board finds that this examination is adequate 
for resolution of this case.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

At his June 2002 Board hearing and in documents of record, the 
Veteran claims that he has cardiovascular disease, to include 
heart disease, as a result of his military service, to include 
exposure to radiation.  Specifically, he states that he recalls 
having chest pains while in the Air Force and being treated for 
such with injections.  Therefore, he contends that service 
connection is warranted for such disease.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board observes that service connection based on exposure to 
ionizing radiation may be established by presumptions or through 
development based on a diagnosis of a radiogenic disease, see 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.309(d), 3.311; however, in the 
instant case, there is no evidence that the Veteran was exposed 
to ionizing radiation.  Rather, as will be discussed below, he 
may have been exposed to radiofrequency radiation, which is non-
ionizing radiation.  Therefore, as there is no evidence that the 
Veteran was exposed to ionizing radiation while in service, the 
Board does not need to address his claim under the provisions 
relevant to such exposure.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As indicated previously, the Veteran's service personnel records 
are unavailable.  As such, the Board is required to provide a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b).  However, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  Moreover, the 
case law does not lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).

The Veteran's service treatment records reflect that, in October 
1958, he was treated for gastroenteritis.  In November 1958, the 
Veteran complained of two episodes of sharp, precordial pain 
within the prior 24 hours.  It was noted that the Veteran was 
intoxicated two nights previously, but there was no definite 
history of passing out or vomiting.  The pain was exaggerated by 
deep breaths when present.  Pain was not related to exertion.  It 
was noted that the Veteran did not have a history of heart 
disease at less than 40 years of age or hypertension in the 
family.  There was no loss of consciousness.  It was recorded 
that the Veteran had a history of double pneumonia.  On physical 
examination, his chest was clear.  Heart sounds were clear and 
normal.  There was no tachycardia.  There was some sweating in 
excess in the armpits and hands and there was some tenderness to 
percussion about the apex.  An X-ray was negative.  The diagnosis 
was pleurisy versus indigestion.  

In July 1959, the Veteran complained of stomach cramps and was 
diagnosed with epigastric distress.  Additionally, in August 
1959, it was noted that the Veteran had occasional cramps and 
felt tired or rundown most of the time.  A January 1960 record 
reflects complaints of dizziness and a history of auto accidents 
with injuries to the head were noted.  Examination was normal.  
Upon the Veteran's March 1960 discharge examination, his heart 
was normal upon clinical evaluation and a chest X-ray was normal.  
Blood pressure was 110/74.  It was noted that the Veteran was 
treated for pain in the chest in March 1959, but he had not had 
trouble since such time.

On a March 1961 post-service VA examination, it was noted that 
the Veteran had trouble in his abdomen during his military 
service.  He reported treatment during late 1959 and 1960.  He 
complained of pain in the abdomen around the umbilicus and 
vomiting in the morning.  The Veteran also indicated that he had 
athlete's feet, but denied any other illnesses during or 
subsequent to service.  On examination, the Veteran's heart was 
normal, his blood pressure was 125/80, and his heart rate was 74.  

On VA examination in March 1966, the Veteran complained of cramps 
with nausea and vomiting at times.  It was noted that he had a 
duodenal ulcer in service.  A chest X-ray revealed that the 
visualized bones and heart appeared normal and there was no 
evidence of recent pleural pulmonary disease.  The impression was 
normal chest. 

Post-service private treatment records dated from October 1993 to 
February 2004 reflect diagnoses of hypertension and 
cardiovascular disease, to include coronary artery disease, 
cardiomyopathy, atherosclerotic heart disease, and congestive 
heart failure.  Additionally, June 1999 statements from Drs. 
Palazzolo, McPeters, and Glover reflect that the Veteran had a 
diagnosis of progressive congestive heart failure.  Dr. Glover 
further stated that, in 1993, the Veteran had a 5 vessel coronary 
artery bypass graft.  In 1996, one of the grafts was found to be 
occluded.  He also noted that the Veteran's heart function had 
been severely weakened further due to the effects of 
hypertension.  A November 1999 record from Dr. Kohse reflects a 
history of coronary artery disease and high blood pressure with 
diminished kidney function.  In addition, a December 1999 VA 
stomach examination reflected incidental findings of changes of 
previous sternotomy and coronary bypass surgery and aortoiliac 
calcifications secondary to arthrosclerosis.  A March 2002 letter 
from Dr. McPeters indicates that the Veteran had medical problems 
of atherosclerotic heart disease complicated by congestive heart 
failure, hypertension, and insulin-requiring diabetes mellitus. 

The Board has first considered whether service connection is 
warranted for cardiovascular disease on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
such to a degree of 10 percent within one year following his 
service discharge in March 1960.  In this regard, the Veteran's 
service treatment records, as well as VA examinations dated in 
March 1961 and March 1966, were negative for any heart disease.  
As such, presumptive service connection is not warranted for 
cardiovascular disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Relevant to the Veteran's claim that he was exposed to radiation 
in the course of his duties as a radar operator, the Board notes 
that his service treatment records, DD 214, and DD 215 are 
negative for such exposure.  However, his DD 214 reflects service 
as an AC&W Operator (Aircraft Control and Warning Operator) in 
the United States Air Force.  

Additionally, a November 2008 letter from the Radiation Health 
Program, United States Air Force, reflects the USAF Master 
Radiation Exposure Registry (MRER) was queried for records of 
occupational ionizing radiation exposure monitoring for the 
Veteran.  However, no external or internal exposure data was 
found on him.  It was noted that the MRER was the single 
repository for occupational radiation exposure monitoring for all 
Air Force personnel.  The letter further indicated that the 
potential for exposure to ionizing radiation when working near 
some radar systems does exist, but they were unable to determine 
what specific exposures may have resulted for the Veteran.  A 
meta-analysis was performed on all Air Force personnel who were 
entered in the Air Force dosimetry program based on their 
potential for exposure to radar systems.  Over 46,000 dosimetric 
readings were reviewed from personnel that included radar 
operators, radar maintenance technicians, and radar 
administrative/supply personnel.  Based on such research, the 
maximum lifetime dose recorded for any of the individuals 
monitored was 670 mrem (radar maintenance technician).  
Additionally, of the 4,138 individuals monitored only 5 percent 
(217) had any measurable dose, and only four individuals had 
lifetime doses greater than 300 mrem.  For comparison, the 
average annual exposure to background radiation for people in the 
United States was 240 mrem.  With respect to radiofrequency 
radiation, the consensus of scientific advisory bodies, such as 
the National Council on Radiation Protection and Measurements, 
the World Health Organization, and the National Radiological 
Protection Board is that there were no long-term effects from 
low-level exposures to radiofrequency radiation.  An extensive 
epidemiological study of Navy personnel working with radar 
systems did not find any adverse health effects that could be 
attributed to radiofrequency radiation exposure.

Based on the scientific evidence provided by MRER and the 
Radiation Health Program, the Board finds that the Veteran was 
not exposed to ionizing radiation.  Rather, through his 
occupational duties as an Aircraft Control and Warning Operator, 
he was exposed to non-ionizing radiation, i.e., radiofrequency 
radiation.

As such, the remaining inquiry is whether the Veteran's 
cardiovascular disease, to include heart disease, is related to 
his military service, to include exposure to radiofrequency 
radiation.  In this regard, there are conflicting medical 
opinions of record.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of evidence contained in a 
record; every item does not have the same probative value.  The 
Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and probative 
value of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any such 
evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In a November 1999 statement, Dr. McPeters stated that the 
Veteran had a history of hypertension that dated back to his time 
in the military service.  He further indicated that, at the 
present time, the Veteran also had dilated cardiomyopathy with 
congestive heart failure.  Dr. McPeters indicated that he 
believed that the Veteran's hypertension had a direct causative 
relationship with his current heart condition.

The Board accords no probative weight to Dr. McPeters' November 
1999 opinion as it is based on an inaccurate factual premise.  In 
this regard, he states that the Veteran had a history of 
hypertension dating back to his military service.  There is no 
evidence that the Veteran had hypertension or high blood pressure 
during his military service.  In this regard, the Board observes 
that his service treatment records are negative for any 
complaints, treatment, or diagnoses referable to elevated blood 
pressure.  Moreover, on his March 1960 discharge examination, his 
heart was normal upon clinical evaluation, a chest X-ray was 
normal, and his blood pressure was 110/74.  Additionally, VA 
examinations conducted in March 1961 and March 1966 fail to 
demonstrate any cardiovascular pathology.  The Court has held 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993). Therefore, as Dr. McPeters' November 1999 
opinion is based on an inaccurate factual premise, the Board 
accords no probative weight to it.  

A June 2004 statement from Dr. Glover reflects that the Veteran 
informed him that he was exposed to chronic radiation in the 
military.  Dr. Glover opined that possibly such radiation 
exposure initialed the atherosclerosis of the coronary arteries 
by starting an inflammatory process.  He indicated that he had 
seen the Veteran's military records.  Additionally, in an October 
2004 letter, Dr. Glover further opined that it was likely as not 
that the Veteran's heart disease was directly related to his 
military service and exposure to chronic radiation.  He also 
stated that, within a degree of medical certainty, it was also 
his opinion that the inflammatory process started long ago while 
the Veteran was serving in the military as it can take years for 
such problems to surface.

In a December 2004 statement, Dr. McPeters indicated that the 
Veteran was being treated for coronary artery disease.  He opined 
that it was likely that the Veteran's cardiac disease dated back 
to and was likely to be directly related to his military service, 
including his exposure to chronic radiation.  

In contrast to Drs. Glover and McPeters' opinions, a January 2009 
VA examiner concluded that non-ionizing radiation exposure did 
not cause the Veteran's cardiovascular disease.  Specifically, at 
the time of such examination, the examiner reviewed the Veteran's 
records in detail, interviewed the Veteran, and performed a 
physical examination and diagnostic testing.  The examiner 
further indicated that he reviewed the data available from OSHA, 
Federal Communications Commission Office of Engineering & 
Technology, OET Bulletin 56, Fourth Edition August 1999, and the 
World Health Organization regarding the effects of non-ionizing 
radiation.  The examiner stated that, according to such sources, 
there was no evidence to support the development of 
cardiovascular disease due to non-ionizing radiation.  He noted 
that the Veteran served as an Aircraft Control and Warning 
Operator and that surveillance equipment uses microwaves and 
produces electromagnetic force, which produce heat in tissue 
that, in turn, can cause burns of various degrees to their energy 
level.  Such was an acute process.  The examiner stated that he 
found no evidence to support long-term effects on the 
cardiovascular system.  

The examiner provided a brief summary of the Veteran's service 
and post-service medical records.  He noted that that, in 
service, the Veteran's blood pressure and heart examination were 
normal and a March 1966 chest X-ray was normal, which he 
interpreted as no evidence for cardiomegaly.

The examiner also observed that, at the Veteran's June 2002 Board 
hearing, he stated that the first electrocardiogram (EKG) was 
recorded some time in Dallas and revealed that the bottom of his 
heart was dead.  The examiner stated that, in general, myocardial 
infarction in the "bottom of the heart" was seen in leads II, 
III, and aVF.  Q-waves, which indicate old myocardial infarction 
were common in such leads and do not necessarily reflect an old 
myocardial infarction.  The examiner reported that, if the 
Veteran did have an infarction that led to Q-waves and reduction 
of his ejection fraction, he would have had other manifestations 
of congestive heart failure, such as dyspnea, lower extremity 
edema, orthopnea, etc. 

The examiner indicated that he disagreed with the premise put 
forth by Dr. Glover that chronic exposure to radiation may have 
initiated an inflammatory process leading to coronary artery 
disease.  The examiner stated that there was no evidence to 
support such sequla from non-ionizing radiation.  Ionizing 
radiation at high dose, as used in radiation therapy for chest 
malignancies, i.e., breast cancer, lung cancer, esophageal 
cancer, etc., can lead to cardiac problems, but there was no 
evidence that the Veteran was exposed to ionizing radiation.  

The examiner determined that a more plausible explanation for the 
presence of coronary artery disease in the Veteran was the 
presence of multiple, i.e., up to five packs per day of smoking, 
diabetes, hypertension, dyslipidema, and a weak family history of 
coronary artery disease.  Therefore, based on the foregoing, the 
examiner concluded that non-ionizing radiation exposure did not 
cause the Veteran's cardiovascular disease.

In weighing Drs. Glover and McPeters' 2004 opinions against the 
January 2009 VA examiner's opinion, the Board accords more 
probative weight to the latter opinion.  In this regard, with 
respect to Dr. McPeters' opinion, he offers a conclusory 
statement indicating that the Veteran's cardiac disease was 
related to his military service, to include radiation exposure.  
He did not provide sufficient rationale to support his opinion as 
such is no more than a simple paragraph with a single sentence 
addressing the issue presented.  The Court has held that where a 
physician's opinion "sits by itself, unsupported and 
unexplained...his opinion is purely speculative," and cannot 
provide the "degree of certainty" required for medical 
evidence."  Bloom v. West, 12 Vet.App. 185, 187 (1999); Ardison 
v. Brown, 6 Vet.App. 405, 407 (1994).  Moreover, the Court has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").

Regarding Dr. Glover's June 2004 opinion, the Board accords such 
little probative weight as it is speculative in nature.  In this 
regard, Dr. Glover stated that possibly such radiation exposure 
initialed the atherosclerosis of the coronary arteries by 
starting an inflammatory process.  (Emphasis added).  Medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could have 
been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (a generic statement about the possibility of a link 
is too general and inconclusive); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993), (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(a diagnosis that the appellant was "possibly" suffering from 
schizophrenia was deemed speculative).  Therefore, as Dr. 
Glover's June 2004 opinion is speculative in nature, the Board 
accords such little probative weight.

Additionally, while Dr. Glover's October 2004 opinion is framed 
in non-speculative terms, the Board accords greater probative 
weight to the January 2009 VA examiner's opinion.  In this 
regard, while Dr. Glover reasoned that the Veteran's 
cardiovascular disease was related to his radiation exposure as 
the inflammatory process started long ago while the Veteran was 
serving in the military as it can take years for such problems to 
surface, such conclusion is not supported by the scientific data.  
Specifically, as noted by the January 2009 VA examiner, the 
scientific data available from OSHA, Federal Communications 
Commission Office of Engineering & Technology, OET Bulletin 56, 
Fourth Edition August 1999, and the World Health Organization did 
not support the development of cardiovascular disease due to non-
ionizing radiation.  Specifically, the data indicated that the 
type of radiation the Veteran was exposed to during his military 
duties produced heat in tissue that, in turn, can cause burns of 
various degrees to their energy level, which was an acute 
process.  Moreover, there was no evidence to support long-term 
effects on the cardiovascular system.  Such conclusions are also 
supported by the information obtained from Radiation Health 
Program and MRER in November 2008.  In this regard, such document 
indicates that, with respect to the type of radiation the Veteran 
was exposed to, i.e., radiofrequency radiation, there were no 
long-term effects from low-level exposures.  Moreover, an 
extensive epidemiological study of Navy personnel working with 
radar systems did not find any adverse health effects that could 
be attributed to radiofrequency radiation exposure.  Therefore, 
the Board finds that Dr. Glover's conclusions are not supported 
by the available scientific data and, as such, is accorded little 
probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.  

Additionally, Dr. Glover's 2004 opinions are somewhat 
contradicted by his earlier September 2000 opinion in which he 
stated that, due to longstanding hypertension, the Veteran had 
developed a weakened heart muscle as a direct result.  He further 
stated that another complication of the hypertension was the 
Veteran's coronary artery disease leading to a bypass operation, 
which weakened the heart muscle further.  Dr. Glover indicated 
that, due to the Veteran's weak heart muscle, he had congestive 
heart failure.  At the time he offered this opinion, he stated 
that longstanding hypertension caused the Veteran's 
cardiovascular disease; however, in 2004, he stated that the 
Veteran's cardiovascular disease was directly related to his 
military service, to specifically include radiation exposure.  
Such conflicting opinions offered by the same physician further 
undercuts his credibility.  Moreover, as discussed previously, 
there is no evidence that the Veteran's hypertension began during 
his military service. 

In contrast, the Board accords great probative weight to the 
January 2009 VA examiner's opinion as such is based on a full 
review of the record, to include the Veteran's cardiac history; 
offered in consideration of the current medical information 
available regarding the relationship between illnesses and 
radiation exposure; and provided by a specialist, i.e., a 
cardiologist.  See Nieves-Rodriguez, supra; Stelf, supra; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches).  Therefore, the Board 
accords great probative weight to the January 2009 VA examiner's 
opinion.  

The Board notes that the Veteran has contended on his own behalf 
that his cardiovascular disease is related to his military 
service, to include exposure to radiation.  The Board observes 
that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's cardiovascular 
disease and any instance of his military service, to include 
radiation exposure, to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

Therefore, while the Veteran is competent to describe his chest 
pains, the Board accords his statements regarding the etiology of 
his cardiovascular disease little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his military service, to 
include exposure to radiation, and his current cardiovascular 
disease.  In contrast, the January 2009 VA examiner took into 
consideration all the relevant facts in providing his opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his cardiovascular disease are 
outweighed by the competent and probative January 2009 VA 
examiner's findings.  Moreover, the Board observes that the 
Veteran has not alleged, and the record does not otherwise show, 
a continuity of cardiovascular symptomatology.  In this regard, 
the record reflects that the Veteran was first treated for his 
cardiovascular disease in 1993, over 30 years after his service 
discharge.  Moreover, he denied heart symptoms at his VA 
examinations conducted in March 1961 and March 1966.  As such, 
the Board finds that service connection for cardiovascular 
disease is not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for cardiovascular disease.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for cardiovascular disease, to include heart 
disease, claimed as a claimed as due to radiation exposure, is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


